Case 3:20-cv-00782-DMS-AHG Document 144 Filed 02/26/21 PageID.2240 Page 1 of 2



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11
                          UNITED STATES DISTRICT COURT
  12
                        SOUTHERN DISTRICT OF CALIFORNIA
  13
        JACINTO VICTOR ALVAREZ, JOSEPH                NO. 3:20-cv-00782-DMS-AHG
  14
        BRODERICK, MARLENE CANO, JOSE                 ORDER GRANTING
  15    CRESPO-VENEGAS, NOE GONZALEZ-                 UNOPPOSED MOTION FOR
        SOTO, VICTOR LARA-SOTO,                       EXTENSION OF TIME FOR
  16                                                  RESPONDENT LaROSE TO
        RACQUEL RAMCHARAN, GEORGE                     FILE RESPONSICE
  17    RIDLEY, MICHAEL JAMIL SMITH,                  PLEADING(S) TO PLAINTIFFS-
        LEOPOLDO SZURGOT, JANE DOE, on                PETITIONERS’ COMPLAINT –
  18                                                  PETITION FOR WRIT OF
        behalf of themselves and those similarly      HABEAS CORPUS AND
  19    situated,                                     INJUNCTIVE AND
                                                      DECLARATORY RELIEF
  20
                            Plaintiffs-Petitioners,
  21

  22    vs.
  23    CHRISTOPHER J. LAROSE, Senior
  24    Warden, Otay Mesa Detention Center, et
        al.,
  25
                        Defendants-Respondents.
  26
  27

  28

                                                                 3:20-cv-00782-DMS-AHG
Case 3:20-cv-00782-DMS-AHG Document 144 Filed 02/26/21 PageID.2241 Page 2 of 2



   1         Presently before the Court is Defendant-Respondent C. LaRose’s Unopposed
   2   Motion for Extension of Time for Respondent Larose to File Responsive Pleading(s)
   3   to Plaintiffs-Petitioners’ Complaint – Petition for Writ Of Habeas Corpus and
   4   Injunctive and Declaratory Relief
   5         Good cause appearing, the Court GRANTS the Unopposed Motion for
   6   Extension of Time. Accordingly, Defendant-Respondent LaRose SHALL FILE his
   7   responsive pleading(s) to Plaintiffs-Petitioners’ Complaint – Petition for Writ Of
   8   Habeas Corpus and Injunctive and Declaratory Relief on or before March 1, 2021.
   9         IT IS SO ORDERED.
  10
       Dated: February 26, 2021
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28

                                                                3:20-CV-00782-DMS-AHG
